By the Court.
This is a petition for the removal of a trustee. The trustee appeared in the Probate Court and was heard. His motion for a continuance was addressed entirely to the discretion of the court. The case comes up on an appeal from a decree removing the trustee. If there was any defect in the service of the notice on the petition *548for removal, (which we do not decide,) that is not open to the petitioner at this stage of the proceedings. A careful examination of the entire evidence at the hearing convinces us that there was no error in the entry of the decree. It is not necessary to recite it in detail.

Decree affirmed.